EXHIBIT 10.01

 

    [*]    Certain confidential information
contained in this document, marked by
brackets, has been omitted and filed
separately with the Securities and
Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of
1934, as amended.

SECOND AMENDMENT TO EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT

THIS SECOND AMENDMENT (“Second Amendment”) is entered into as of March 21, 2017
(the “Second Amendment Effective Date”) by and between Audentes Therapeutics
Inc., having its principal offices at 600 California Street, 17th Floor, San
Francisco, CA 94108 (“Audentes”), and The Trustees of the University of
Pennsylvania, a Pennsylvania nonprofit corporation, with offices located at Penn
Center for Innovation, 3160 Chestnut Street, Suite 200, Philadelphia, PA
19104-6228 (“Penn”). Audentes and Penn are referred to collectively as the
“Parties” and individually as a “Party.”

WHEREAS, the Parties entered into an Exclusive License and Collaboration
Agreement having an effective date of May 3, 2016 (“Original Agreement”), which
was subsequently amended by the First Amendment dated December 21, 2016 (the
“First Amendment”). Collectively, the Original Agreement and First Amendment
shall be referred to as the “Agreement.”;

WHEREAS, the Parties now intent to extend the Work Plan to include additional
studies to be conducted at Penn and associated additional budget for such
studies; and

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in the Agreement and herein, and intending to be legally bound hereby, the
Parties amend the Agreement and otherwise agree as follows:

 

1. The Work Plan contained in Exhibit C of the Original Agreement as amended by
the First Amendment is hereby further amended to also include Schedule A to this
Second Amendment, listing the research projects added to the Work Plan.

 

2. The budget and payment schedule contained in Exhibit C of the Original
Agreement as amended by the First Amendment is hereby further amended to include
Schedule B of this Second Amendment, listing the additional budget and payment
schedule to support the research projects described in Schedule A hereto.

 

3. This Second Amendment and the Agreement contain the entire understanding
between the Parties and supersedes any and all prior agreements, understandings
and arrangements whether written or oral between the Parties with respect to the
matters contained in the Agreement and this Second Amendment. No amendments,
changes, modifications or alterations of the terms and conditions of this Second
Amendment shall be binding upon any Party, unless in writing and signed by an
authorized representative of each Party.

 

4. All terms and conditions of the Agreement not changed by this Second
Amendment shall remain in full force and effect.

 

5. Signatures on this Second Amendment may be communicated by facsimile or
e-mail transmission and shall be binding upon the Parties upon receipt by
transmitting the same by facsimile or e-mail, which signatures shall be deemed
originals. If executed in counterparts, the Second Amendment shall be effective
as if simultaneously executed.

(Signature page follows.)



--------------------------------------------------------------------------------

University of Pennsylvania

Page 2 of 4

IN WITNESS WHEREOF the Parties hereto have caused this Second Amendment to be
executed and delivered by their duly authorized representatives as set forth
below.

 

AGREED ON BEHALF OF:     AGREED ON BEHALF OF: AUDENTES THERAPEUTICS INC.     THE
TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA By:  

/s/ Matthew Patterson

    By:  

/s/ John S. Swartley

  (Signature)       (Signature) Name:  

Matthew Patterson

    Name:  

John S. Swartley

Title:  

President and CEO

    Title:  

Managing Director, Penn Center for Innovation

ACKNOWLEDGED AS READ AND UNDERSTOOD BY INSTITUTION PRINCIPAL INVESTIGATOR      

/s/ Dr. James Wilson

     

(Signature)

      Name:  

Dr. James Wilson

     



--------------------------------------------------------------------------------

University of Pennsylvania

Page 3 of 4

Schedule A

New Task 7 – Studies Requested by Audentes

Updated New Study 1 (to replace “New Study 1” as described in Amendment 1)
–Bridging Study

 

[*] [remainder of page and 2 additional pages redacted]

 

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

University of Pennsylvania

Page 4 of 4

Schedule B

 

Total Additional Budget for 2017:       $ 331,487  

Payment Schedule:

 

Payment Due Date

   Amount of Payment   Within 7 days of signing of the Agreement    $ 331,487  